EXHIBIT 10.2

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this agreement, as it may be amended, restated,
extended or replaced, the “Agreement”) is dated as of March 15, 2020, and made
effective as of February 1, 2020 (the “Effective Date”), and is by and among (1)
Midwest Miracle Hills, LLC, (2) Midwest Woodbridge, LLC, (3) Midwest Ames, LLC,
(4) Midwest Prestwick, LLC, (5) Midwest Village of Columbus, LLC, (6) Midwest
Windermere, LLC, (7) Midwest 108th & Q, LLC, (8) Midwest Van Dorn, LLC, ((1)
through (8) collectively "Landlord #1"); (9) HCRI Texas Properties, Ltd., (10)
402 South Colonial Drive, LLC, (11) 311 E. Hawkins Parkway, LLC, (12) 2281
Country Club Drive, LLC, (13) 5902 North Street, LLC, (14) 750 North Collegiate
Drive, LLC, (15) 1011 E. Pecan Grove Road, LLC, (16) 5550 Old Jacksonville
Highway, LLC, (17) 1329 Brown Street, LLC, (18) 1818 Martin Drive, LLC, ((9)
through (18) collectively "Landlord #2"); and (19) 901 Florsheim Drive, LLC,
(20) 504 North River Road, LLC, (21) 6949 Main Street, LLC and (22) 41
Springfield Avenue, LLC ((19) through (22) collectively "Landlord #3"), each of
(1) through (22) a Delaware limited liability company except in the case of HCRI
Texas Properties, Ltd., a Texas limited partnership (Landlord #1, Landlord #2
and Landlord #3 together with its and their respective successors and assigns,
individually and collectively, “Landlord”); (23) Capital Midwest, LLC ("Tenant
#1"), (24) Capital Texas S, LLC ("Tenant #2") and (25) Capital Spring Meadows,
LLC ("Tenant #3"), each of Tenant #1, Tenant #2 and Tenant #3 a Delaware limited
liability company (Tenant #1, Tenant #2 and Tenant #3 together with its and
their permitted successors and assigns and any other person or entity that
becomes a Tenant under the Master Lease, individually and collectively,
“Tenant”); and (26) Capital Senior Living Properties, Inc., a Texas corporation
(“Guarantor”).

RECITALS

Landlord #1 and Tenant #1 are parties to that certain Second Amended and
Restated Master Lease Agreement (Master Lease #1) dated effective as of December
1, 2014, Landlord #2 and Tenant #2 were parties to that certain Master Lease
Agreement (Master Lease #2) dated effective as of September 10, 2010 and
Landlord #3 and Tenant #3 are parties to that certain Master Lease Agreement
(Master Lease #3) dated effective as of April 8, 2011 (such Master Leases
together with all amendments, individually or collectively, the "Master Lease");
and

Tenant’s obligations under the Master Lease are guaranteed by Guarantor pursuant
to the terms of those three certain documents titled “Unconditional and
Continuing Lease Guaranty”, dated December 1, 2014, September 10, 2010 and April
8, 2011, respectively (as the same may have been modified or amended,
individually or collectively, the “Lease Guaranty”); and

Tenant has informed Landlord that it is unable to pay, in full and in a timely
manner, its Rent payments under the Master Lease and has requested payment
relief from Landlord. Landlord has informed Tenant that, on account of the
nonpayment of Rent and resulting Events of Default under the Master Lease,
Landlord expects to incur significant damages; and

Landlord is willing to forbear from the exercise of certain remedies under the
Master Lease pursuant to the terms of this Agreement.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:

Recitals; Capitalized Terms; Conflict.  Tenant hereby acknowledges and agrees
that the recitals to this Agreement are true and correct, and the same are
hereby incorporated into this Agreement.  All capitalized terms used herein and
not defined herein shall have the respective meanings ascribed thereto in the
Master Lease.  In the event of any conflict between the terms of this Agreement
and the terms of the Master Lease, the terms of this Agreement shall govern and
control.

Forbearance Through the Final Release Date. Landlord agrees that, effective from
the Effective Date through the earlier to occur of (i) the Final Release Date
(as defined below) and (ii) the occurrence of a Forbearance Default (as defined
below) (the “Forbearance Period”), Landlord will forbear from exercising any
remedies that would otherwise be available to Landlord under Article 8 of the
Master Lease.

The occurrence of one or more of the following shall constitute a “Forbearance
Default”:

Tenant shall fail to abide by or observe any term, condition, covenant or other
provision contained in this Agreement;

An “Event of Default” or an uncured default shall occur under the Master Lease,
the Lease Guaranty or any document related to or executed in connection with
this Agreement or the Master Lease (other than the failure to pay full Base Rent
or to comply with the financial covenants in Section 15.7 of the Master Lease,
provided that Tenant is in compliance with Section 5 below and continues to
operate the Facilities consistent with past practice and provide a high quality
of care for residents);

Tenant or Guarantor shall cease to exist or revoke or purport to terminate its
liability under any of the Master Lease or this Agreement, or challenge the
validity or enforceability of any of such agreements or deny any further
liability or obligation thereunder;

Tenant or any of its Affiliates shall become subject to a voluntary or
involuntary bankruptcy, receivership, foreclosure or other creditors rights
proceedings or Tenant or Guarantor shall fail to pay its debts as they become
due, or admits in writing (other than a writing solely to Landlord or any of its
Affiliates) its inability to pay its debts generally, or makes an assignment of
all or substantially all of its property for the benefit of creditors;

Tenant or Guarantor or any of their respective creditors shall commence a case,
proceeding or other action against Landlord relating to any of the Master Lease,
this Agreement or the Lease Guaranty or any action or omission by Landlord or
its agents in connection with any of the foregoing;

Tenant shall take an action that Landlord reasonably believes in good faith is
inconsistent in any material respect with any provision of this Agreement, or
impairs, or is likely to impair, the prospect of payment or performance by
Tenant of its obligations;

- 2 -

--------------------------------------------------------------------------------

Any default by Tenant or any Affiliate of Tenant shall occur under the terms of
(i) any Material Lease or (ii) any Material Financing that (A) continues beyond
any applicable grace or cure periods and (B) with respect to which the
counterparty exercises remedies other than applying security deposits and/or
escrows. “Material Lease” shall mean any lease to which Tenant or a Tenant
Affiliate is a party where Ventas (as defined below) or Healthpeak (as defined
below) is the landlord. “Material Financing” shall mean any obligation of Tenant
or any Affiliate of Tenant (including Guarantor) for borrowed money having a
principal balance of $1,000,000 or more in the aggregate including any
instrument under which any such obligation is created or secured;

Failure of the Other Landlords Rent Condition (defined below) for any calendar
month.

Surrender of Letters of Credit. Effective as of the date hereof and
notwithstanding anything in the Master Lease to the contrary, the Letters of
Credit held by Landlord pursuant to Article 20 of the Master Lease (the “LCs”)
may be drawn by Landlord and the proceeds from such draw are and are deemed to
be  the property of Landlord, fully earned by Landlord and non-refundable. The
draw of the LCs and the application of the proceeds thereof contemplated by this
Section 3 shall not reduce or modify Tenant’s obligations under the Master Lease
in any respect, including, but not limited to, Tenant’s obligations to pay
Impositions and insurance premiums and to make the escrow deposits required by
Articles 3 and 4 of the Master Lease from and after April 1, 2020. For greater
clarity, the application of proceeds of the drawn LCs under Section 5 hereof
does not in any way limit the provisions of this Section 3.

Landlord’s Termination Right. At any time and from time to time from and after
the Effective Date, Landlord, pursuant to a transition plan approved by Landlord
after consultation with Tenant, may elect to terminate the Master Lease as to
any one or more, or all, of the Facilities by written notice to Tenant delivered
no later than the date that is 30 days prior to the effective date of
termination, which effective date of termination may not be later than December
31, 2020 (a “Termination Notice”); provided however, that if the Termination
Notice involves more than seven (7) Facilities, such notice shall be given no
later than the date that is sixty (60) days prior to the Effective Date of
termination. Any such Termination Notice shall indicate whether Landlord elects
(i) for Tenant or an Affiliate of Tenant reasonably acceptable to Landlord (“CSL
Manager”) to manage the applicable Facility(ies) after the effective date of
termination (a “Management Election”) or (ii) to transition the applicable
Facility(ies) (a “Transition Election”) to a new operator (a “Successor
Operator”). Upon any such termination, whether pursuant to a Management Election
or a Transition Election, the applicable Facility shall be deleted from the
Master Lease. If, as of December 1, 2020, Landlord has not delivered a
Termination Notice for any given Facility(ies), then, with respect to such
Facility(ies), Landlord will be deemed to have delivered a Termination Notice
making a Management Election for such Facility(ies) with an effective date of
termination of December 31, 2020. Landlord and Tenant acknowledge and agree that
the Base Rent allocable to each Facility as of the date hereof is as listed on
Schedule 4A attached hereto.

- 3 -

--------------------------------------------------------------------------------

If Landlord makes a Management Election, Tenant would effect an operational
transfer to Landlord or Landlord’s affiliate pursuant to the terms of Section
15.9 of the Master Lease (and any other applicable provision of the Master
Lease), provided, however that Tenant shall, or shall cause the CSL Manager to,
upon the effective date of termination of the applicable Facility(ies), enter
into a property management agreement with Landlord with respect to the
applicable Facility(ies) on market terms and in form prepared by Landlord in its
reasonable judgment, which management agreement shall, in any event:

Have an initial term expiring on the date that the Master Lease would have
expired for the applicable Facility(ies) or such shorter term as Landlord may
specific;

Provide for a management fee equal to 5% of the gross revenues of the applicable
Facility(ies);

Be terminable at any time by Landlord for any or no reason on at least 30 days’
prior written notice; and

Include transition obligations substantially equivalent to the transition
obligations of Tenant under the Master Lease, as supplemented by this Agreement.

If Landlord makes a Transition Election, Tenant shall effect an operational
transfer of the applicable Facility(ies) to the Successor Operator(s) designated
by Landlord pursuant to  Section 15.9 of the Master Lease (and any other
applicable provision of the Master Lease), which will include:

If licenses, permits or certificates held in Tenant’s name cannot be
transferred, or cannot be transferred immediately, to Successor Operator, then
Tenant shall, at Landlord’s request, enter into an interim management
arrangement or another so called “bridging” arrangement in form and substance
reasonably acceptable to Landlord and Successor Operator, which will lawfully
permit Successor Operator to continue to operate the Facility, and engage in the
normal activities of the Facility, under Tenant’s license, permit or
certificate, as applicable, until the earliest of completion of such license,
permit and certificate transfers, issuance of replacement licenses, permits and
certificates.  Under the interim management agreement or bridging arrangements,
Successor Operator will be entitled to all revenues but also bear all
obligations and expenses, both operating and capital, and including all rent
obligations, during the effectiveness of any such agreement.

- 4 -

--------------------------------------------------------------------------------

Tenant shall, for each Facility, enter into (and perform its obligations under)
an operations transfer agreement (in the form required under Section 4.3.2),
with Successor Operator providing for an orderly transfer and transition of the
business operations, operational assets and employees to Successor Operator, in
each case, for nominal or no consideration.  Such operations transfer agreement
shall provide for customary indemnities and prorations and other payments of
operating revenues and expenses between Tenant and Successor Operator, all of
which Tenant agrees to pay or satisfy if and when required under the terms of
such agreement provided that a reconciliation process and timeframes for such
payment are included in such agreement.  Provisions regarding prorations under
such operations transfer agreement shall generally provide that revenues and
expenses of the Facility attributable to the period prior to the transition date
or “closing” date under such operations transfer agreement (the “OTA Closing
Date”) shall be for the account of Tenant and that revenues and expenses of the
Facility attributable to the period from and after the OTA Closing Date shall be
for the account of Successor Operator.  

Tenant and its Affiliates shall agree to customary provisions
regarding the non-solicitation/non-hire of employees and customers of the
Facilities for a period
of two years following the final transition to Successor Operator.

At the option of Landlord, Tenant shall, at its sole cost and expense, procure a
two year “tail” policy providing for commercial general and professional
liability insurance (if such coverage prior to closing was obtained under a
claims made insurance policy) meeting the requirements of the Master Lease for
such insurance, naming Landlord, Successor Operator, and/or Landlord’s other
designees as additional insureds.

4.3.1 Tenant shall not initiate, prompt or solicit the removal or transfer of
the executive director,  or the sales director of any Facility to another
facility, save and except for any removals or transfers arising in connection
with any wrongful or egregious acts or omissions, performance that is below
acceptable standards, or violations of Tenant’s policies and procedures.  With
respect to any persons who are or who become owners, officers, directors, or
employees of any Successor Operator or who are involved with any Successor
Operator in any manner (or who otherwise work at any Facilities transitioned as
contemplated hereunder), Tenant and its Affiliates hereby for the benefit of
Landlord waive and will not enforce or seek enforcement of any non-competition
provision in any non-competition or similar agreement in effect between Tenant
and or its Affiliates and such persons. For greater clarity, as between Landlord
and Tenant, neither Tenant nor its Affiliates shall have any obligation to make
payments to such persons under any employment, separation, or similar agreement
if such person is involved with any Successor Operator as provided in the
preceding sentence.

4.3.2Within 45 days after the Effective Date, Tenant shall agree to a general
form of operations transfer agreement on the Landlord’s approved form (and such
form shall then be used for all transitions contemplated hereunder, subject to
usual and customary changes requested by operators, and subject to deal specific
changes applicable to the facility in question).

- 5 -

--------------------------------------------------------------------------------

4.3.3Tenant and its Affiliates may sell or transfer, directly or
indirectly  those properties owned by an Affiliate of Tenant whose direct or
indirect parent is Capital Senior Living Properties, Inc. (“CSLP”)
(collectively, “Sales”), subject to the provisions of this Section 4.3.3.  No
Sales shall be permitted to Affiliates of Tenant other than whose direct or
indirect parent is CSLP.  If the net proceeds (after transaction costs and
repayment of secured debt) in the aggregate of all Sales exceed $30,000,000.00,
then such excess over $30,000,000.00 shall be paid by Tenant as prepaid rent on
a pro rata basis to Ventas and Welltower within three days after such sale, such
pro rata basis to be determined in accordance with the modified Base Rent of
Facilities still owned by Ventas or Welltower and not yet transitioned.
Regardless of the amount of net proceeds of Sales, no net proceeds of Sales
shall be distributed to any shareholders of the public company.  Net proceeds of
Sales are available for operations in the normal course of business, including
the scheduled payments of principal and interest on debt of Tenant and any
affiliates, regardless of whether CSLP is the direct or indirect parent;
however, the net proceeds of Sales may not be used for unscheduled prepayments
of debt.  No FF&E or vehicles or other equipment or materials used in connection
with any Facility (i.e., covered by the Master Lease) shall be moved (other than
replacements of obsolete items in the ordinary course), sold or encumbered.  

4.3.4Landlord shall have the right, and Tenant shall immediately arrange for
Landlord to be able to exercise the right, to pull Base Rent owed under the
Master Lease (as modified hereby) via ACH transfer from the rent deposit account
owned by Tenant.

Holdover and Forbearance Period Covenants.  During the Forbearance Period, other
than as expressly set forth herein, Tenant shall continue to have, and be
required to observe, all of the provisions of the Master Lease.  Notwithstanding
the foregoing, (a) during the Forbearance Period, Tenant shall not be required
to comply with the financial covenants in Sections 15.7 of the Master Lease; and
(b) (i) with respect to Facilities which have not yet been transitioned in
accordance with the terms of this Agreement, Tenant’s obligation in respect of
Base Rent during the Forbearance Period shall, for the period from the Effective
Date through December 31, 2020, be payable as required under the Master Lease by
(x) Tenant paying a monthly ‘current pay’ amount equal to 79.2% of the Base Rent
that would otherwise be due pursuant to the terms of the Master Lease, as set
forth on Schedule 4B plus (y) Landlord applying from the drawn LCs an amount
equal to 20.8% of the Base Rent that would otherwise be due pursuant to the
terms of the Master Lease and (ii) with respect to Facilities which have been
transitioned in accordance with the terms of this Agreement, Tenant’s obligation
in respect of Base Rent during the Forbearance Period shall nonetheless continue
through December 31, 2020 in the following amount for each Facility: (x)  79.2%
of the Base Rent that would otherwise be due for such Facility pursuant to the
terms of the Master Lease, as set forth on Schedule 4B, less (y) the lower of
the 4Q19 Amount for such Facility and the T3 Amount for such Facility. “4Q19
Amount” means the amount set forth on Schedule 4C for each Facility
(representing 1/3 of the EBITDAR for each Facility for the period October 1,
2019-December 31, 2019). “T3 Amount” means the average monthly EBITDAR for the
Facility in question for the last full three months immediately preceding the
transition. No later than one (1) business day after the date hereof, Tenant
shall pay to Landlord an amount equal to $2,201,761, being the amount due
pursuant to the terms of this Section 5 for February 2020 and March 2020, by
automatic debit and transfer to Landlord from Tenant’s bank account. All further
Base Rent amounts payable under this Section 5 for the period through and
including December 2020 shall be paid no later than the third calendar day of
each calendar month.

- 6 -

--------------------------------------------------------------------------------

Capital Expenditures.  During the Forbearance Period, (i) Tenant shall have no
obligation to fund any amounts into a reserve account for Qualified Capital
Expenditures, whether or not the Qualified Capital Expenditures made and
reported by Tenant for a given Lease Year are less than the Minimum Capital
Expenditures Amount and (ii) Landlord shall reimburse Tenant for Qualified
Capital Expenditures made by Tenant up to an aggregate amount of $1,000 per Unit
for the Lease Year of calendar 2020, and also reimburse Tenant for the special
project shown on Schedule 6 upon written request by Tenant therefor, accompanied
by a report summarizing and describing in reasonable detail all of the Qualified
Capital Expenditures for which such reimbursement is sought, on both an
aggregate basis and broken down by Facility, and such receipts and other
information as Landlord may reasonably require, provided, however, that Landlord
and Tenant may in their respective sole discretions agree on the execution,
completion, and reimbursement for other Qualified Capital Expenditure projects
that will exceed the $1000 per Unit amount. The aggregate maximum amount of the
foregoing reimbursement requirement shall be equitably prorated for any
Facility(ies) that are subject to the Master Lease for less than the full Lease
Year 2020 (e.g., due to the effect of a Management Election or Transition
Election). In the event of a Forbearance Default, all amounts reimbursed by
Landlord to Tenant pursuant to this Section 6 up to the total Minimum Capital
Expenditures Amount that would otherwise have accrued for the applicable period
shall become immediately due and payable by Tenant as Additional Rent. Tenant
agrees that except as provided in this Section 6, Landlord has, and shall have,
no reimbursement obligations to Tenant with respect to any capital expenditures
undertaken by Tenant.

Reporting.

On each Wednesday for so long as Tenant continues to operate any Facility,
Tenant shall deliver to Landlord, or its designees, (a) weekly occupancy data;
(b) weekly move-out data; (c) weekly sales funnel data; and within five (5) days
after the end of a month (d) monthly rent rolls for each Facility, in each case
in forms reasonably acceptable to Landlord.

No later than the 5th day of each month (provided, however, the first officer’s
certificate hereunder shall be delivered on April 6, 2020 and shall cover
February 2020 and March 2020), Tenant shall deliver an officer’s certificate to
Landlord signed by the CEO or CFO of Capital Senior Living, Inc. confirming
that, for the immediately preceding month, (i) all consideration of any kind
paid or granted by or on behalf of Tenant and/or any of Tenant’s Affiliates
(each, a “Tenant Party” and, collectively, the “Tenant Parties”) to Ventas Inc.
and its Affiliates (collectively, “Ventas”) during such month (including, but
not limited to, base or minimum rent, capital expenditures on the leased
properties, real estate tax payments and/or escrows, and insurance payments
and/or escrows, but excluding any security deposits surrendered to such landlord
parties on account of a default under the applicable leases) did not exceed the
amounts described on Schedule 7.2 under the heading “Ventas” for such month and
(ii) all consideration of any kind paid or granted by or on behalf of any Tenant
Parties to Healthpeak Properties and its Affiliates (collectively, “Healthpeak”)
during such month (including, but not limited to, base or minimum rent, capital
expenditures on the leased properties, real estate tax payments and/or escrows,
and insurance payments and/or escrows, but excluding any security deposits
surrendered to such landlord parties on account of a default under the
applicable leases) did not exceed the amounts described on Schedule 7.2 under
the heading “Healthpeak” for such month (the “Other Landlords Rent Condition”).
In the event that properties leased to Tenant Parties by Ventas or Healthpeak
cease to be leased to Tenant Parties, Schedule 7.2 shall be

- 7 -

--------------------------------------------------------------------------------

equitably adjusted to account for the resulting reduction in the Tenant Parties’
contractual obligations. Tenant hereby represents and warrants to Landlord that
the Other Landlords Rent Condition was satisfied for February, 2020, and the
officer’s certificate required by April 5, 2020 shall confirm satisfaction of
the Other Landlords Rent Condition for both February 2020 and March 2020.

Final Release at Completion of Transition.  Provided that the Final Release
Conditions have been satisfied in full (the date such conditions are satisfied,
the “Final Release Date”), then, ninety-one (91) days following the Final
Release Date (provided the Final Release Conditions remained satisfied for the
entirety of such period), Landlord shall:

On behalf of itself, and its current and former subsidiaries, successors,
assigns, Affiliates, agents, attorneys, employees, members, partners, officers
and directors (all of the foregoing persons, collectively, the “Landlord Release
Parties”), release Tenant and its current and former subsidiaries, successors,
assigns, Affiliates, agents, attorneys, employees, members, partners, officers
and directors (all of the foregoing persons, collectively, the “Tenant Release
Parties”) from any and all liabilities, claims, actions, causes of action,
suits, debts, accounts, damages, injuries or demands of whatever kind or nature
(including, without limitation, any claims for attorneys’ fees) related to its
obligations under the Master Lease, the Facilities or the operations thereof
that any of them had, now have or may have, whether fixed, liquidated or
contingent, whether known or unknown and whether asserted by way of claim,
counterclaim, cross-claim, action for indemnity, contribution or otherwise, but
expressly excluding (i) fraud and (ii) obligations under the Master Lease that
expressly survive termination pursuant to the terms of the Master Lease (and the
Guaranty shall continue to pertain with respect to such obligations); and

The “Final Release Conditions” shall mean

No Forbearance Default has occurred;

All of the Facilities have been fully and finally transitioned to Landlord’s
Successor Operator (for purposes of this Section 8, such term shall include, in
the event of any Management Election, Landlord or its designee) in accordance
with the terms of this Agreement and the Master Lease, including, but not
limited to, all necessary licenses and permits to operate the Facilities having
been issued to such Successor Operator and any so-called “bridging arrangements”
with respect to such Facilities having been terminated;

All prorations and other payments between Tenant, Landlord and/or Successor
Operator of operating revenues and expenses have been fully and finally settled
and paid;

None of Tenant nor any of its Affiliates are subject to a voluntary or
involuntary petition under the Bankruptcy Code (11 U.S.C. §§ 101 et. seq.),
receivership, foreclosure, assignment for benefit of creditors, or any similar
proceeding for the restructuring of its respective financial affairs or
liquidation of its respective assets under state or federal law;

- 8 -

--------------------------------------------------------------------------------

No claim has been asserted against Tenant, Landlord, or in each case, any of
their Affiliates, seeking to challenge or unwind any of the transactions
contemplated herein; and

Tenant provides an updated release in the form contemplated by Section 11.2.

Bankruptcy.  Tenant hereby represents and warrants to Landlord that Tenant (a)
intends to consensually restructure its financial affairs without filing a
bankruptcy petition under Chapter 11 of the Bankruptcy Code and in the event any
petition is filed under Chapter 11, Tenant will make every reasonable effort to
propose a consensual plan of reorganization should such a filing become
necessary, (b) is instead attempting to effect a consensual out of court
restructuring with its creditors and other parties in interest including
pursuant to the accommodations provided by Landlord under this Agreement, and
(c) the relief allowed by this Agreement and the concessions made by Landlord to
date are critical to the Tenant’s efforts to consensually restructure its
financial affairs outside of Chapter 11 to the extent reasonably
possible.  Landlord is entering into this Agreement in reliance on, among other
things, Tenant’s representations, warranties, covenants and agreements set forth
in this Section 9, and Tenant is making and entering into those representations,
warranties, covenants and agreements in order to induce Landlord to enter into
this Agreement.  Accordingly, in the event that Tenant files or becomes the
subject of a petition under the Bankruptcy Code:

Tenant consents to relief from any automatic stay imposed by
Section 362 of the Bankruptcy Code in connection with the exercise of the rights
and remedies
otherwise available to Landlord, and Tenant irrevocably waives its rights to
object to such relief;
and (ii) Tenant agrees that no injunctive relief against Landlord shall be
sought under Section 105 or other provision of the Bankruptcy Code, and
irrevocably waives its right to file an adversary action to obtain injunctive
relief against Landlord.

Tenant agrees that (i) Landlord is relying upon the timely performance by Tenant
of all obligations hereunder, including, without limitation, in respect of its
holdover tenancy and obligation to transition the Facilities to a Successor
Operator notwithstanding the entry of an order for relief under the Bankruptcy
Code; and (ii) the failure by Tenant to comply with its obligations hereunder
and the provisions of the Master Lease that survive termination of the Master
Lease for any reason whatsoever will result in immediate prejudice that
constitutes cause for immediate relief from the automatic stay provisions of the
Bankruptcy Code to Landlord; and (iii) upon the entry of an order by the
Bankruptcy Court granting relief from the automatic stay pursuant to a request
by Landlord, possession will be delivered to Landlord or its Successor Operator
by Tenant immediately or as otherwise directed by Landlord, in its sole
discretion, without the necessity of any further action by Landlord.

No provision of this Agreement shall be deemed a waiver of Landlord’s rights or
remedies under the Bankruptcy Code or applicable law to oppose any relief sought
against Landlord, including, without limitation, in respect of the Master Lease
or this Agreement, to require timely performance of Tenant’s obligations
hereunder, including, without limitation, its obligations to comply with the
provisions of the Master Lease that survive termination of the Master Lease, or
to gain possession of any Facility(ies) as to which Landlord seeks possession
immediately or to assert any claim against Tenant.

- 9 -

--------------------------------------------------------------------------------

The release contemplated in Section 8.1 herein shall be automatically null and
void immediately upon the: (i)  filing of a voluntary or involuntary bankruptcy
by or against Tenant or any of its Affiliates within 90 days of the Final
Release Date; or (i) the entry of any order avoiding or otherwise disallowing
the this Forbearance Agreement. Further, the calculation of Rent and damages of
Landlord under the Master Lease shall include any payments made by Tenant to
Landlord that are subject to any action under Chapter 5 of the Bankruptcy Code,
including pursuant to any state law under Section 544 of the Bankruptcy Code.

For purposes of this Section, in the event that a bankruptcy action is
commenced, the term “Tenant” shall include Tenant’s successor in bankruptcy,
whether a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, Tenant
as debtor in possession, a custodian whose compliance with Section 543 of the
Bankruptcy Code has been excused, or other responsible person.

Most Favored Nations. Tenant shall promptly, and in any event within two (2)
business days of execution, provide to Landlord a true and complete copy of any
agreement or instrument (or any amendment thereto) that has the effect of
modifying or amending any Tenant Party’s obligations under its leases with
Ventas or Healthpeak (an “Other Landlords Agreement”), together with any
documents or information that may reasonably be required to determine the nature
and extent of such modifications or amendments, unless complete versions of such
documents are already public (including, but not limited to, exhibits). If, in
Landlord’s reasonable judgement, any such Other Landlords Agreement has the
effect of causing the overall rights, benefits and/or concessions granted to
Ventas or Healthpeak relative to its contractual rights under its leases with
the Tenant Parties as of February 1, 2020 to be, in the aggregate, more
favorable to Ventas or Healthpeak, as applicable, than the rights, benefits
and/or concessions granted to Landlord under this Agreement, then Landlord may
require such amendments to this Agreement as may be necessary to render such
rights, benefits and concessions to be reasonably equivalent to those granted to
Ventas or Healthpeak, as applicable, and Tenant shall promptly execute and
deliver any such amendment, and no Other Landlords Agreement shall cause a
default under Section 7.2 provided that Tenant fully complies with the
requirements of this Section 10.

Miscellaneous.

Representations and Warranties.  To induce Landlord to enter into this
Agreement, Tenant hereby represents and warrants to Landlord as follows:

Each Tenant is a limited liability company, duly organized, validly existing and
in good standing under its jurisdiction of organization; Tenant is qualified to
do business in and is in good standing under the laws of the State in which the
Facility operated by Tenant is located;

Tenant has the power and authority to execute, deliver and perform this
Agreement and has taken all requisite action necessary to authorize the
execution, delivery and performance of its obligations under this Agreement;

This Agreement constitutes the legal, valid and binding obligation of Tenant
enforceable in accordance with its terms;

- 10 -

--------------------------------------------------------------------------------

The execution, delivery and performance of this Agreement will not require any
consent, approval, authorization, order or declaration of, or any filing or
registration with, any court, any Governmental Authority or any other person
other than those that have already been obtained or those that are provided for
in this Agreement; and

The execution, delivery and performance of this Agreement do not violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Tenant or any of the Facilities.

Tenant has read and understands this Agreement, has consulted with and been
represented by legal counsel in connection herewith, and has been advised by its
counsel of its rights and obligations hereunder.

(i) the documentation and information posted to the CSU virtual data site hosted
by Lightserve or otherwise delivered to Landlord in response to Landlord’s
diligence requests prior to the date hereof is true and complete in all material
respects, and does not fail to include documentation or information which is
known to Tenant and is relevant in response to Landlord’s diligence requests,
and (ii) without limiting the generality of the foregoing, all agreements in
effect with other lessors and/or with other creditors of Tenant and/or its
Affiliates (including without limitation all lease and forbearance documentation
and any and all side letters, waivers, or other changes to any of the foregoing)
are in writing, and Tenant has delivered to Landlord true and correct copies of
same.

Landlord Not Liable; Expenses.

Tenant hereby acknowledges and affirms that, as of the Effective Date, it has no
claim, counterclaim, defense, concession, offset, abatement or deduction against
its or his obligations under the Master Lease, as affected hereby.

Effective upon the execution of this Agreement, the Tenant Release Parties
forever release, acquit and discharge the Landlord Release Parties from any and
all liabilities, claims, actions, causes of action, suits, debts, accounts,
damages, injuries or demands of whatever kind or nature (including, without
limitation, any claims for attorneys’ fees) related to the Tenant Release
Parties, the Master Lease, the Facilities or the operations thereof that any of
them had, now have or may have, whether fixed, liquidated or contingent,
accruing on or prior to the Effective Date, whether known or unknown and whether
asserted by way of claim, counterclaim, cross-claim, action for indemnity,
contribution or otherwise (collectively, the “Claims”).

In furtherance of the foregoing, the Tenant Release Parties hereby covenant and
agree, for and on behalf of themselves and the other Tenant Release Parties,
that they shall not, directly or indirectly, commence, maintain, prosecute or
sue or cooperate in any suit against any of the Landlord Release Parties, either
affirmatively or by way of cross-complaint, indemnity claim or counterclaim or
in any other manner or at all on any Claim.

- 11 -

--------------------------------------------------------------------------------

The Tenant Release Parties acknowledge that the release contained in this
Section 11.2 (the “Release”) is intended to be effective as a bar to each and
every one of the Claims.  The Tenant Release Parties expressly consent to this
Release being given full force and effect according to each and all of its
express terms and provisions, including, without limitation, those relating to
any unknown and unsuspected Claims (notwithstanding any State, Federal or other
statute, rule or law that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated claims), if any, as well as
those relating to any other Claims.  The Tenant Release Parties acknowledge and
agree that: (1) execution of this Release is an essential and material
inducement to Landlord agreeing to execute this Agreement; (2) this Agreement is
to the benefit of, among others, the Tenant Release Parties; and (3) without
this Release, Landlord would not have executed and delivered this Agreement or
entered into the transactions contemplated hereby.  The Tenant Release Parties
further agree that, in the event any Tenant Release Party asserts a Claim
against any Landlord Release Party, this Release shall serve as a complete
defense to such Claim, and any Landlord Release Party may present this Release
as such a defense.

All costs, expenses and fees (including, without limitation, reasonable
attorneys’ fees and other professional fees) incurred by Landlord or its
Affiliates in the preparation, execution, delivery, negotiation and
implementation of this Agreement, or related documents, shall be paid and
reimbursed by Tenant (i) on the date of execution of this Agreement and (ii)
thereafter, promptly upon written demand by Landlord from time to time.

11.2.6.Unless there is then a Forbearance Default, Landlord agrees to reimburse
Tenant in a fixed amount of $118,330.00 monthly for each month of February
through December 2020 on account of advisory fees being incurred by Tenant in
connection with its restructuring and related business matters. Such
reimbursement shall be due and payable, with respect to February and March 2020
within five days after the date hereof, and thereafter on the tenth of each
month, and no invoicing or back-up shall be required to be provided by Tenant in
connection therewith.

Reaffirmation of Obligations, etc.  Tenant acknowledges and agrees that the
obligations hereunder, including, without limitation, the provisions of the
Master Lease that survive termination of the Master Lease, and all liabilities
due and owing Landlord under this Agreement and such Master Lease provisions
constitute the valid and binding obligations of Tenant enforceable against
Tenant in accordance with their respective terms, and Tenant reaffirms its
obligations and liabilities hereunder and in respect of amounts owed under the
Master Lease.  Landlord’s entry into this Agreement or any of the documents
referenced herein, its negotiations with any party, its conduct of any analysis
or investigation of the operations of Tenant, any collateral or any document,
its acceptance of any payment from Tenant or any other party of any payments
made prior to or after the date hereof and its making of any credit support
prior to or after the date hereof and/or any other action or failure to act on
the part of Landlord shall not, except as expressly provided herein, (a)
constitute a modification of any applicable document, (b) constitute a waiver of
any condition, default or Event of Default under the Master Lease, (c) excuse
Tenant from any of its obligations hereunder, including, without limitation, in
respect of provisions that survive the termination of the Master Lease, or (d)
toll the running of any time periods applicable to any rights and remedies of
Landlord.  Tenant agrees that it will not assert laches, waiver or any other
defense to the enforcement of any of the applicable documents based upon any
agreement or action by Landlord set forth in or contemplated by this Agreement.

- 12 -

--------------------------------------------------------------------------------

Guarantor Reaffirmation. Guarantor joins this Agreement and hereby (a) consents
to this Agreement and agrees to be bound by its terms and (b) reaffirms that its
obligations under the Lease Guaranty to guarantee Tenant’s obligations under the
Master Lease, as affected by this Amendment, remain in full force and effect.

Acknowledgement of Liens and Security Interests.  Tenant acknowledges, confirms
and agrees that Landlord has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Lease
Collateral and all products and proceeds thereof as specified in the Master
Lease.

No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Landlord, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Further Assurances.  Landlord and Tenant agree that they shall take such actions
and execute, deliver and, if necessary, file such agreements, instruments and
other documents as shall be reasonably requested by the other party hereto to
preserve or further the parties’ rights pursuant hereto and in order to
effectuate the intent and purposes of this Agreement.

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

Governing Law.  This Agreement is made pursuant to, and shall be construed and
enforced in accordance with, the laws of the State of Delaware, irrespective of
the principal place of business, residence or domicile of the parties hereto,
and without giving effect to otherwise applicable principles of conflicts of
law.

Successors And Assigns.  This Agreement and the covenants and agreements herein
contained shall be binding upon and inure to the benefit of Landlord and Tenant
and their respective heirs, devisees, successors and assigns.

Integrated Agreement; Modifications.  This Agreement, and the terms of the
Master Lease that survive termination of the Master Lease, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede any and all prior representations, understandings and agreements,
whether written or oral, with respect to such subject matter.  Each of the
parties hereto acknowledges that it has not relied upon, in entering into this
Agreement, any representation, warranty, promise or condition not specifically
set forth in this Agreement.  No supplement, modification or waiver of any
provision of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.

- 13 -

--------------------------------------------------------------------------------

No Waiver. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.  Landlord hereby expressly reserves all rights and remedies
that it may have at law, in equity or under the Master Lease and the
Guaranty.  Landlord has not waived, does not waive, and shall not be deemed to
have waived, any such right or remedy or to have made or given any election with
respect to such matters or otherwise.  Nothing contained in this letter is
intended to limit, nor shall it be deemed to limit or in any way affect, any of
Landlord’s rights or remedies at law, in equity or under the Master Lease with
respect to any current or future failure to timely pay amounts owing under the
Master Lease or any other matter.  Nothing contained herein, nor any failure by
Landlord to exercise, or delay by Landlord in exercising, any of its rights or
remedies at law, in equity or under the Master Lease with respect to any
existing or future failure to timely pay amounts owing under the Master Lease or
any other matter, shall be deemed to constitute, nor is it intended to
constitute, a waiver, estoppel, release, modification, limitation, forbearance
or agreement by Landlord to delay the exercise of any of Landlord’s rights or
remedies at law, in equity or under the Master Lease or a waiver of any
obligations of Tenant under the Master Lease.  The following shall not be
construed as a waiver or release of any rights or remedies by Landlord or an
indication of a course of dealing, and shall not operate as a course of dealing
or to toll any cure period, notice period or other applicable period or in any
manner modify or give rise to an obligation of Landlord to modify the legal
relationship evidenced by the Master Lease: (a) the attendance and/or
participation by Landlord or its attorneys or other representatives at any
telephone communications, meetings or other discussions with respect to the
Master Lease; or (b) any correspondence, statements, discussions, negotiations,
meetings, drafts of documents (including, without limitation, unexecuted drafts
of proposed modifications) or telephone communications among Landlord and/or its
attorneys or other representatives and Tenant and/or its attorneys or other
representatives with respect to any proposed transactions involving the Master
Lease. The reservations and disclaimers set forth in this term sheet shall
continue to apply and remain in full force and effect notwithstanding any action
or inaction that Landlord may or may not take with respect to any matter
described herein.

Headings and Captions.  The headings and captions of the paragraphs of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

Gender and Number.  As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

- 14 -

--------------------------------------------------------------------------------

Counterparts; Facsimile; Construction; Lease Document.  This Agreement may be
signed in any number of counterparts, and signature pages may be delivered by
facsimile or electronic mail, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. It is
acknowledged that this Agreement modifies the Master Lease to the extent set
forth herein, that this Agreement shall constitute a “Lease Document” for all
purposes and that any Forbearance Default hereunder shall be an Event of Default
under the Master Lease. The parties hereto acknowledge and agree that this
Agreement shall not be construed more favorably in favor of one than the other
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation and preparation of this
Agreement.

Press Release. No press release or other dissemination for public consumption of
the existence or content of this Agreement or any portion or summary thereof
shall be permitted to be made by Tenant or its Affiliates without the prior
approval of Landlord.

[Signature pages follow]

 

- 15 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

LANDLORD:

 

 

 

 

Midwest Miracle Hills, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Midwest Woodbridge, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Midwest Ames, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Midwest Prestwick, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Midwest Village of Columbus, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

- 16 -

--------------------------------------------------------------------------------

 

Midwest Windermere, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Midwest 108th & Q, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Midwest Van Dorn, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

HCRI Texas Properties, Ltd.

 

 

 

 

By:

 

Name:

 

Title:

 

 

402 South Colonial Drive, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

311 E. Hawkins Parkway, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

- 17 -

--------------------------------------------------------------------------------

 

2281 Country Club Drive, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

5902 North Street, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

750 North Collegiate Drive, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

1011 E. Pecan Grove Road, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

5550 Old Jacksonville Highway, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

1329 Brown Street, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 



- 18 -

--------------------------------------------------------------------------------

1818 Martin Drive, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

901 Florsheim Drive, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

504 North River Road, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

6949 Main Street, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

41 Springfield Avenue, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 




- 19 -

--------------------------------------------------------------------------------

 

Tenant:

 

 

 

 

Capital Midwest, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Capital Texas S, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

Capital Spring Meadows, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 




- 20 -

--------------------------------------------------------------------------------

 

Guarantor:

 

 

 

 

Capital Senior Living Properties, Inc.,

a Texas corporation

 

 

 

 

By:

 

Name:

 

Title:

 

 

- 21 -